Citation Nr: 1133176	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) for the Veteran's spouse based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1985 to October 1985 and from October 1987 to March 1992.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In the January 2010 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing at the RO in North Little Rock, Arkansas.  In November 2010, the Veteran and his spouse were provided this hearing in front of the undersigned Acting Veterans Law Judge of the Board.  A transcript of this hearing is currently of record.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the medical and lay evidence of record establishes that his spouse has a factual need for aid and attendance demonstrated by her inability to dress or undress herself without assistance, her inability to attend to the wants of nature without assistance, and her inability to protect herself from the hazards or dangers of her daily environment.


CONCLUSION OF LAW

The criteria for SMC for the Veteran's spouse based on the need for regular aid and attendance have been met. 38 U.S.C.A. §§ 1114, 1115, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant SMC for the Veteran's spouse herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran's spouse has been diagnosed with multiple sclerosis (MS) and also claims that she has additional disabilities consisting of carpal tunnel syndrome, congestive heart failure, and arthritis.  As such, the Veteran is claiming SMC for his spouse based on the need for regular aid and attendance due to her physical disabilities.

Any Veteran who is entitled to disability compensation at the rates provided in 38 U.S.C.A. § 1114, whose disability is rated not less than 30 percent disabling, and whose spouse is a patient in a nursing home, or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person, is entitled to additional compensation.  38 U.S.C.A. § 1115.  Under 38 C.F.R. § 3.351(a)(2), SMC is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance.  

Here, the Veteran is currently rated as 100 percent disabling due to his service-connected posttraumatic stress disorder (PTSD).  Therefore, he meets the initial requirements for this provision.

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for determining whether such need exists are set forth under 38 C.F.R. § 3.351(c).  The criteria for establishing the need for aid and attendance include consideration of whether the spouse is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or, whether the spouse is a patient in a nursing home because of mental or physical incapacity; or, whether the spouse has a factual need for aid and attendance.  38 C.F.R. § 3.351(c).

In determining whether there is a factual need for regular aid and attendance, the following will be considered: whether the spouse is unable to dress or undress herself, or to keep herself ordinarily clean and presentable; whether the spouse requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without aid; whether the spouse is unable to feed herself through loss of coordination of upper extremities or through extreme weakness; whether the spouse is unable to attend to the wants of nature; or, whether the spouse's incapacity requires assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal function that the spouse is unable to perform should be considered in connection with her disability as a whole.  It is only necessary that the evidence establish that the spouse is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for a lesser or greater portion of the day to promote convalescence or cure will not suffice.

If the criteria for SMC based on the need for regular aid and attendance are not met, SMC can be awarded if a spouse is permanently housebound by reason of disability.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(e).  A spouse will be considered to be permanently housebound when she is substantially confined to her house (ward or clinical areas, if institutionalized) or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout her lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(e).

At the November 2010 Board hearing, the Veteran's spouse testified that she currently suffers from MS, among other physical disabilities.  She stated that such disabilities are manifested by symptoms of vision problems, numbness on the right side of her body, congestive heart failure, numbness and coldness in her left hand (the spouse is left-handed), arthritis in her knees, stiffness in her body, arthritis in her left foot, and headaches.  She further indicated that she has difficulty standing, which limits her walking.  The Veteran's spouse also testified that she is only able to occasionally drive locally, since her eyes will often go numb and this affects her ability to drive.  She stated that she needs someone else to drive her to her doctor's appointments.  The Veteran's spouse testified that on the rare occasions when she goes out shopping, she has to use a wheelchair.  She stated that she is never alone in the home.  In this regard, she indicated that when she is at home, she is always supervised by the Veteran, her sister, or her mother, so that she does not fall or burn herself.  The Veteran's spouse reported that she has previously fallen and burned herself due to her MS.  The Veteran testified that he has never left his spouse alone in the house since she was diagnosed with MS.  His spouse stated that she does not feel comfortable being left alone in the home.  She further indicated that she has difficulty gripping things with her hands, and this has resulted in her breaking glasses and falling.  The Veteran testified that he cooks for his spouse, since she is unable to cook for herself because of her left hand problems.  The Veteran testified that he has to help the spouse clean up after herself after using the bathroom.  He also reported that the spouse has a cane and that their house has been modified to accommodate her MS.  The Veteran's spouse testified that she requires assistance in dressing herself.  She also stated, that two to three times per year, her MS will flare-up and she will require intravenous therapy (IV) medications.  During these flare-ups, she is bed-ridden.  

In May 2008, the Veteran submitted two lay statements, in addition to his own, in support of the appeal.  The first statement was from the spouse's brother.  The brother stated that the Veteran has to help his spouse with the household chores and with getting dressed.  The brother stated that the spouse often complains that her left hand is numb, which makes her lose her grip and frequently drop things.  The brother stated that the Veteran's spouse's eyesight is not good, and this prevents her from driving at night and from driving long distances.  The brother stated that the spouse's knees are also extremely weak.  He further indicated that the spouse is always tired and frequently stays in bed.  The second statement submitted was from a friend of the spouse.  The friend indicated that the spouse can no longer drive to her doctor's appointments because it is too dangerous for her.  These appointments are an hour away, and the spouse has numbness in her left hand and foot and vision problems.  The friend stated that she drives the spouse to her appointments.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

A Doctor Aid and Attendance Form dated in May 2008, from Dr. S.R.C., the spouse's private general physician, indicates, in pertinent part, that the spouse is able to walk unassisted.  This medical opinion is contradicted by another Doctor Aid and Attendance Form dated in May 2008, from Dr. R.S., the spouse's private neurologist, which indicates, in pertinent part, that the spouse is unable to walk unassisted.  However, both physicians also indicated that she was able to tend to the needs of nature without assistance, keep herself ordinarily clean, protect herself from hazards or dangers, and dress/undress herself.  They further reported that the Veteran's spouse was not bedridden and was able to leave her home.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the evidence of record is in relative equipoise as to whether the Veteran's spouse requires the regular aid and attendance of another person and, therefore, the Board will resolve all reasonable doubt in the Veteran's favor and find that his spouse has a factual need for aid and attendance as demonstrated by her inability to dress or undress herself without assistance, her inability to attend to the wants of nature without assistance, and her inability to protect herself from the hazards or dangers of her daily environment.  In this regard, the evidence reflects that she has a marked reduction in mobility, and is unable to perform many activities of daily living, including dressing, cooking, driving, and attending the wants of nature, without assistance.  Hence, the Board finds that the Veteran's spouse's disabilities reasonably render her in need of assistance from others in attending to most of her basic daily needs.  Further, the medical and lay evidence establishes that the spouse is unable to protect her from the hazards or dangers of her daily environment, as shown by her inability to ambulate without assistance and her inability to grasp items.  The evidence establishes that the Veteran's spouse is never left alone in the home, since she has previously fallen and burned herself.  Thus, the Board finds that the spouse is unable to protect her from the hazards or dangers of her daily environment.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concludes that SMC for his spouse based on the need for regular aid and attendance is warranted.  Id.


ORDER

SMC for the Veteran's spouse based on the need for regular aid and attendance is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


